NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMMY LEE MORRIS,                               No. 20-55580

                Plaintiff-Appellant,            D.C. No. 3:19-cv-02378-MMA-
                                                AGS
 v.

G.A. GONZALES; et al.,                          MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Michael M. Anello, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      California state prisoner Sammy Lee Morris appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Morris’s action because Morris failed

to allege facts sufficient to show that defendants were deliberately indifferent to a

substantial risk of harm to Morris by writing up and processing a rules violation

report, or ordering a mental health assessment. See Farmer v. Brennan, 511 U.S.

825, 834, 836 (1994) (for an Eighth Amendment deliberate indifference to safety

claim, the plaintiff must show the deprivation alleged was “objectively, sufficiently

serious” and the defendant was deliberately indifferent to a “substantial risk of

serious harm” (citation and internal quotation marks omitted)).

      Morris’s “motion state claim with merit” (Docket Entry No. 6) is denied.

      AFFIRMED.




                                          2                                    20-55580